Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about February 28, 2001, which, upon findings of abandonment and permanent neglect, terminated respondent-appellant’s parental rights to the subject children and transferred their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent’s uncorroborated testimony that he made two telephone calls to the children’s foster parent in unsuccessful attempts to communicate with the children while in prison does not rebut the presumption of abandonment raised by his failure to communicate with the children or the agency during the six months immediately prior to the filing of the petitions (Social Services Law § 384-b [4] [b]; [5] [a]; Matter of Cora Nicola H., 276 AD2d 298, 299; Matter of Jackee Shertte C., 269 AD2d 229, Iv denied 95 NY2d 757). It was not necessary to petitioner’s prima facie case of abandonment to show diligent efforts to strengthen and encourage the parental relationship (Social Services Law § 384-b [5] [b]; see Matter of Anonymous, 40 NY2d 96; Jackee Shertte C., 269 AD2d at 230). The record also supports the findings of permanent neglect against respondent, based on his failure to maintain contact with and plan for the future of his children, and to keep the agency informed of his whereabouts (Social Services Law § 384-b [7] [a], [e] [i]). Adoption by their foster parent is in the children’s best interests. Concur — Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.